Title: John Nicholas to Thomas Jefferson, [received 9 November 1819]
From: Nicholas, John
To: Jefferson, Thomas


					
						
							Sir,
							
								
									received 9 Nov. 1819
								
							
						
						Intending to present a Memorial to the next Legislature of Virginia on the subject of some of my rights as a Revolutionary Officer; I find, in stating some material facts & circumstances, I am unavoidably led into certain scenes & transactions in which you had a considerable share. As much has been said about those transactions as they relate to you, I deem it proper & fair to submit the perusal of the rough draft of that Memorial to you, to afford you an opportunity of correcting any errors that may be in that part of it, or supplying, by your assisting recollection, any deficiency of mine.
						I have no apprehension that any mere difference of opinion in in minor points of policy which may have occurred Since, will obliterate from your recollection, any of the Services of those who fell within your notice or sphere of action, in that great & favorite cause of the American Revolution, in which we all so well agreed & ardently struggled; & about which, I believe, there is yet but little difference of opinion.
						And, while I am Sure, you will not refuse your testimony in favor of any revolutionary character, on the one hand; I cannot for a moment suppose, you will be suspected of any undue partiality & bias in favor of one who may have differed with you on those subsequent & minor points of policy: And one favorable word from such a witness, will be worth more than Volumes from friends of corresponding Sentiments, & perhaps, too partial feelings.
						A few lines from you on these subjects will, therefore, be thankfully received. The Memorial, & Commission signed by yourself, I presume, are all the papers necessary for your perusal. These you will be so good as to return to me, inclosed and sealed, as sent. I will be glad Col. Randolph see the Memorial as he is a Member, & I am sure, a friend to the Soldier, particularly one who assisted in bestowing the full & national right to every free & independent American Representative.
						Hoping that your health is better than I lately heard it was, & that your latter days may be the days of present & future happiness to yourself; I conclude by subscribing myself, respectfully,
						
							Your most obt hble Servt
							
								John Nicholas
							
						
					
					
					
						P.S. The treasonable Corrispondance alluded to in the Memorial was between Arnold & Mrs Byrd, the latter of whom was put under arrest & trial; but, owing to the termination of the war before trial & the femanine character of the accused, both the public resentment & the trial died with the war. These circumstances & the extraordinary & artful letters written by Arnold to me, holding out inducements to join the enemy, & sent to Mr J— for his perusal, who directed me very properly not to answer, but to treat the traitor with contempt; I am sure cannot be forgotten by Mr J— A glance at all those circumstances, if he recollects them, will be thankfully recd
						
							
								J:N
							
						
					
				